UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2035


SALLY HEYNS,

                    Plaintiff - Appellant,

             v.

SELECT PORTFOLIO SERVICING, INC.; JP MORGAN CHASE BANK; DOES
1 TO 50, Inclusive,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis III, Senior District Judge. (1:18-cv-01429-TSE-MSN)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Sally Heyns, Appellant Pro Se. John Alexander Nader, MCGLINCHEY STAFFORD,
PLLC, Washington, D.C.; Donald Richard Pocock, NELSON MULLINS RILEY &
SCARBOROUGH, LLP, Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sally Heyns seeks to appeal the district court’s order dismissing her amended civil

complaint without prejudice pursuant to 28 U.S.C. § 1915(e) (2012). * The court’s order

allowed Heyns leave to amend the complaint and explained that it would be her last

opportunity to do so.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because the

district court’s order explicitly allowed Heyns to amend her complaint to potentially cure

the defects identified, the order she seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. See Goode, 807 F.3d at 623-25, 628-30. Accordingly, we

dismiss the appeal for lack of jurisdiction and remand the case to the district court to allow

Heyns to file a second amended complaint. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                             DISMISSED AND REMANDED




       *
         The district court previously dismissed Heyns’ original complaint without
prejudice, pursuant to § 1915(e), and we dismissed Heyns’ appeal of that order for lack of
jurisdiction. Heyns v. Select Portfolio Servicing, Inc., 764 F. App’x 341, 342 (4th Cir.
2019) (No. 19-1075) (citing Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619, 623-25,
628-30 (4th Cir. 2015)).

                                               2